Dismiss and Opinion Filed February 26, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00211-CV

                              IN RE KENNETH HALL, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F09-71471-HPM

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Lang
       Before the Court is relator’s post-conviction petition for writ of habeas corpus

complaining that he was convicted based on evidence obtained from an unlawful arrest and from

an unconstitutional search and seizure and that he was denied assistance of counsel.      The facts

and issues are well known to the parties, so we need not recount them herein. This Court lacks

jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM.

PROC. ANN. art. 11.07 (West Supp. 2010); In re Hampton, No. 05-07-00440-CV, 2007 WL
1168446 at *1 (Tex. App.–Dallas Apr. 20, 2007, orig. proceeding) (mem. op.). Accordingly, we

DISMISS the petition for writ of habeas corpus.



                                                   /Douglas S. Lang/
140211F.P05                                        DOUGLAS LANG
                                                   JUSTICE